DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1, 15 and 22 is indicated because the prior art of record fails to show or suggest a panel system or method thereof for construction of a building, wherein a panel of the panel system or method comprises: 
A plurality of joists to include a first outer joist at a first side of the panel, a second outer joist at a second side of the panel, the second side of the panel being opposite to the first side of the panel, and a third inner joist positioned between the first outer joist and the second outer joist;
at least one corrugated form deck disposed above and attached to the plurality of parallel joists;
at least one first ceiling substrate disposed below and attached to the first plurality of parallel joists with an in-floor radiant heat member and thermal insulation disposed between the at least one corrugated form deck and the ceiling substrate; 
the corrugated form deck further having a layer of material, the layer of material configured to be thermally conductive and is disposed below and attached to an 
the layer of material comprises a plurality of layer pieces each having similar length and width dimensions as a corresponding joist cavity defined by two adjacent joists of the plurality of joists, so as to conceal all flutes of the corrugated form deck between the two adjacent joists;
wherein the in-floor radiant heat member is disposed below and attached to the layer of material to enable the layer of material to receive and conduct heat from the in-floor radiant heat member and such that the layer of material provides uniform radiant heat transfer from the in-floor radiant heat member to the underside of the corrugated form deck and through the corrugated form deck;
wherein the in floor radiant heat member extends transversely through apertures formed through the joists so as to enable an extension of the in-floor radiant heat member to additional panels from said panel.
 Accordingly dependent claims 2,3,10-13,16,17,23,24 and 26-32 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 10-13, 15-17, 22-24 and 26-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                                        

/CHRISTOPHER M KOEHLER/           Primary Examiner, Art Unit 3726